DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2007/0062486 A1) in view of Regueiro (US 5,327,864).
Regarding claim 1, Yang discloses an internal combustion engine (10) comprising: a combustion chamber (30), the combustion chamber comprising: a cylinder head, a cylinder (32), and a piston (36) at least one air intake valve (52a, 52b) and one exhaust valve (54a, 54b) connected to the combustion chamber (30), a fuel injector (66) for direct injection configured to inject fuel into the combustion chamber (30), an ignition device (92) arranged in the combustion chamber, and control means (12) configured to control the valves (52a-b, 54a-b), the injector (66) and the ignition means (92), wherein 
the control means (12) operate the engine (10) according to different combustion modes including: a controlled ignition combustion mode (spark ignition mode), a compression ignition combustion mode (HCCI), and an assisted compression ignition combustion mode (spark assisted mode, figure 2), and wherein the control means (23) is configured to activate the ignition device ignition means (92) in the assisted compression ignition combustion mode (Spark Assisted mode); see figure 2.
Yang is silent as to at least two ignition devices arranged in the combustion chamber.
Regueiro discloses an engine with a fuel injector (60) and dual ignition devices (70, 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang by using dual ignition devices as disclosed by Regueiro to provide an engine with improved energy and environmental performance under various conditions (col. 2 and ll. 2-3).


Regarding claim 4, wherein at least one of the ignition devices(70, 72) is located between 5% and 40% of a bore diameter of the cylinder in a radial direction with respect to an axis (85) of the cylinder.
Regarding claim 5,  wherein the engine is configured to produce a vortex movement (tumbling motion, figure 2) perpendicular to  an axis  (85) of the cylinder, and
wherein a location of at least one of the ignition devices (70, 72) is in an area which, from a fuel jet and in a direction of the vortex movement covers half of an angle between two consecutive fuel jets (64, 66) produced by the injector (60), and
wherein the angle is measured perpendicular to the axis (85) of the cylinder; Regueiro, figs. 2-6.
Regarding claim 6, wherein a difference between a triggering of the at least two ignition devices (70, 72) is not more than 30 degrees of a crankshaft angle.
Regarding claim 7, wherein the control means (12) configured to activate the ignition devices (70, 72) during the assisted compression ignition combustion mode (spark assist mode)  to control a desired phasing and a distribution of heat release between a flame propagation phase and a compression ignition combustion phase.
Regarding claim 8, wherein the control means (12) are configured to activate the
ignition devices (92 or 70, 72) during a transition between the different combustion modes in order to control a desired phasing and a distribution of heat release between a flame propagation phase and a compression ignition combustion phase.

Regarding claim 10, wherein the control means (12) is configured to activate several fuel injections (64, 66) that burn by compression ignition in order to control a desired phasing (timing) and a distribution of heat release between a flame propagation phase and a compression ignition combustion phase.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Regueiro as applied to claims 1-2 and 4-10 above, and further in view of Bedogni et al (US 2019/0078498 A1).
Bedogni discloses an engine comprising a prechamber housing (12) that houses one of the ignition devices (11).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Yang in view of Regueiro by using a prechamber housing a spark plug to improve combustion efficiency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose spark ignited gasoline engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747